Jeffrey's Auto Body, Inc. v Geico Indem. Co. (2019 NY Slip Op 00818)





Jeffrey's Auto Body, Inc. v Geico Indem. Co.


2019 NY Slip Op 00818


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Feb. 1, 2019.) 


MOTION NO. (1003/18) CA 16-01854.

[*1]JEFFREY'S AUTO BODY, INC., PLAINTIFF-APPELLANT, 
vGEICO INDEMNITY COMPANY, GOVERNMENT EMPLOYEES INSURANCE COMPANY, GEICO GENERAL INSURANCE COMPANY, AND GEICO CASUALTY INSURANCE COMPANY, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument denied.